                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

   RAYMOND TREJO,                                §
                Plaintiff,                       §
                                                 §
   vs.                                           §     CASE NO. 2:19-cv-00561-GBW-KRS
                                                 §
   DEMING PUBLIC SCHOOLS, et al.,                §
                  Defendants.                    §

                       ORDER ON MOTION TO SUBSTITUTE COUNSEL

         The Court has considered Movant Joshua C. Spencer’s Motion to Substitute Counsel in

which he asks the court to allow JAKUB F. SHERMAN’s withdrawal and the substitution of Joshua

C. Spencer as attorney of record in this case. The Court finds that good cause supports the motion

and it should be granted.

         IT IS, THEREFORE, ORDERED that JAKUB F. SHERMAN is discharged as attorney of

record, and Joshua C. Spencer is substituted as attorney of record for RAYMOND TREJO.




                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
